Citation Nr: 1525698	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-01 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee condition, to include as secondary to service-connected left knee.

2.  Entitlement to service connection for lumbosacral strain, to include as secondary to service-connected left knee.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from January 1997 to May 1997, and from August 1997 to November 2000.

This matter comes before the Board of Veterans' Appeals (Board) from March and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that, in pertinent part, denied the Veteran's claims.  The Veteran submitted a notice of disagreement dated in August 2012, and the RO issued statements of the case dated in November 2013.  The Veteran filed his substantive appeal in January 2014.

In this regard, the Board notes that the RO issued statements of the case regarding the issues on appeal on November 4, 2013, and the Veteran's substantive appeal was received on January 10, 2014.  Under 38 C.F.R. § 20.302(b), the Veteran had 60 days from the date of the SOCs to file a substantive appeal on these issues.  However, unlike an untimely notice of disagreement, which would present a jurisdictional bar to consideration of a claim, a substantive appeal may be accepted when untimely, if circumstances so warrant.  Percy v. Shinseki, 23 Vet. App. 37 (2009); Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  However, as the RO certified this case for appeal, the Board waives the filing of a timely substantive appeal with respect to the issues on appeal and finds that it has jurisdiction over these matters.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in connection with his claims dated in March 2012.  He was diagnosed with LS spine strain with no arthritis indicated, and degenerative joint disease of the bilateral knees, also with no arthritis indicated.  The examiner found that the lumbar spine strain was less likely related to the Veteran's service-connected condition and stated that the x-rays did not reveal evidence of traumatic arthritis.  No other explanation was offered and no direct or aggravation opinion was given.  An April 2012 addendum opinion found that the Veteran did not have degenerative joint disease of the right knee per x-ray and, therefore, the Veteran's service-connected left knee did not result in degenerative joint disease of the right knee.  No further rationale was offered and no direct or aggravation opinion was given.  The examiner also did not comment on the Veteran's statements regarding his right knee condition as due to overcompensating for his left knee and the strain that it puts on his back with resulting back pain.  

Based on the foregoing, the Veteran should be afforded another VA examination in connection with his claims.  The apparent discrepancy regarding whether arthritis is present in the Veteran's right knee should be resolved and the examiner should specifically consider the Veteran's statements regarding onset.  The examiner should also offer opinions on direct and secondary service connection as well as whether his military service or the Veteran's service-connected left knee disabilities aggravated his right knee and back.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In addition, in an August 2012 statement, the Veteran indicated that he is treated at the Fayetteville, AR Medical Center for all of his healthcare.  Records through November 2013 were associated with the Veteran's virtual claims file.  Records since November 2013 should be obtained.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include updated VA treatment records.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Arrange for an appropriate VA examination for the purpose of answering the following questions.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have a right knee disorder and/or a low back disorder in addition to lumbar strain?   If so, state the diagnosis or diagnoses.  Does the Veteran have degenerative joint disease or arthritis of the right knee?

(b)  If the examiner finds that the Veteran has right knee and low back disorders, did such disorders have their onset during active duty, within one year of active duty, or were these conditions otherwise caused or aggravated by the Veteran's military service?  Were these conditions caused or aggravated by the Veteran's service-connected left knee disabilities?  In this regard, the examiner is asked to comment on the Veteran's statements regarding onset, especially as related to the effects of his left knee on his current right knee and back complaints.  The Veteran's service and post-service medical treatment records should also be considered.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




